Citation Nr: 0505265	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  97-26 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for spondylolisthesis and 
spondylolysis of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran had active duty from March 31, 1972 to April 28, 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In a March 2000 decision the Board found 
that new and material evidence had been presented to reopen 
the claim for service connection for spondylolisthesis and 
spondylolysis of the lumbosacral spine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran complained of back pain during service.  On 
enlistment physical examination, on March 31, 1972, no 
abnormalities of the spine were noted.  Medical Board 
findings, dated April 24, 1972, show the veteran was 
determined to have spondylolysis and spondylolisthesis, 
symptomatic to such a degree that he was unfit for 
enlistment.  He was discharged from service on April 28, 
1972.  After service, various spinal conditions have been 
documented including degenerative disc disease, 
spondylolisthesis, and arthritis.

The veteran has argued that, although his spondylolysis and 
spondylolisthesis pre-existed service, they were permanently 
aggravated by his brief service.  The report of a VA 
examination, conducted in May 2002, shows the examiner 
answering the question:  "Does the evidence showed that the 
low back condition increased in severity as measured by 
impairment of earning capacity during service".  The 
examiner stated "It is difficult to tell what his earning 
capacity was during his service and therefore I cannot say 
however, it does appear that his condition did increase in 
severity while in the military service.  Because of the 
increase in severity it was the reason why he was 
discharged". 

A veteran will be considered to have been in sound condition 
upon entry into service except for defects noted during the 
entrance medical examination.  38 U.S.C.A. § 1111.  This 
presumption may only be overcome by clear and unmistakable 
(that is, obvious or manifest) evidence that demonstrates 
that an injury or disease existed prior thereto, and the 
injury or disease was not aggravated by service.  38 U.S.C.A. 
§ 1111 (West 2002); VAOPGCPREC 3-2003.  VA bears the burden 
of proof to rebut the presumption.  Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  Pre-existing injuries or diseases 
are considered to have been aggravated by active service 
where there is an increase in disability during service 
beyond its natural progression.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Aggravation may not be conceded where the 
disability did not increase in severity during service based 
on all of the evidence of record pertaining to the 
manifestations of the disability before, during and after 
service.  38 C.F.R. §3.306(b).  A disability has increased in 
severity where there has been a measured worsening of the 
disability during service which amounts to an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

In deciding an aggravation claim, after having determined the 
presence of a pre-existing condition, the Board must first 
determine whether there has been any measurable worsening of 
the disability during service, and whether this worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
pre-existing condition during service are not sufficient to 
be considered aggravation unless the underlying condition, as 
opposed to mere symptoms, has worsened.  See Crowe v. Brown, 
7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).

The report of the May 2002 VA examination makes it clear that 
the examining physician believed that the veteran's low back 
disability increased in severity during his initial basic 
training service.  The question posed to the examiner, and 
his answer, however, do not provide the information needed 
for the Board to determine if the veteran's pre-existing low 
back disability was aggravated beyond the normal progression 
the disease, resulting in permanently increased disability.  
As there are factual questions regarding the different 
theories of entitlement, specifically, aggravation and 
secondary service connection, the case is REMANDED to the RO 
for the following:

1.  If possible, the veteran's claims 
folder should be returned to the 
physician who conducted the May 2002 VA 
examination.  This physician should then 
be instructed to render an opinion as to 
whether the pre-existing 
spondylolisthesis and spondylolysis of 
the lumbosacral spine was aggravated by 
service.  The examiner is asked to 
express an opinion as to the following:  
Whether, as a result of basis training 
activities, there was a permanent 
increase in the severity of the 
underlying preservice condition during 
service, beyond the normal progression of 
the disease.  In expressing an opinion, 
the examiner is requested to point to 
specific examples in the record to 
support his opinion.  

2.  If the physician who performed the 
examination in 2002 is not available, 
then the veteran should be scheduled for 
a VA orthopedic examination.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
examiner is requested to respond to the 
following questions:
a.	Do the veteran's service medical 
records reflect a permanent 
aggravation of the preexisting 
low back pathology during 
service?  Please cite specific 
examples to show permanent 
aggravation.
b.	If there was permanent 
aggravation of the low back 
disorder during service, was it 
beyond the natural progress of 
the disorder?  Please cite 
specific examples to support any 
conclusion reached.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


